Case 2:13-cr-00003-JPH-CMM Document 88 Filed 07/26/21 Page 1 of 4 PageID #: 223




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   TERRE HAUTE DIVISION

 UNITED STATES OF AMERICA,                            )
                                                      )
                               Plaintiff,             )
                                                      )
                          v.                          )     No. 2:13-cr-00003-JPH-CMM
                                                      )
 DANNY K. HIGHT,                                      ) -01
                                                      )
                               Defendant.             )

                                              ORDER

        Defendant filed a motion seeking compassionate release. Dkt. 87. He seeks immediate

 release from incarceration because of the COVID-19 pandemic. He argues that "extraordinary and

 compelling reasons" support his release within the meaning of 18 U.S.C. § 3582(c)(1)(A)(i)

 because he has various medical conditions that place him at risk for having a severe illness if

 infected with COVID-19 and he cannot adequately protect himself from being infected while

 incarcerated. Dkt. 87.

        The general rule is that sentences imposed in federal criminal cases are final and may not

 be modified. 18 U.S.C. § 3582(c). Under one exception to this rule, the court may "reduce a prison

 sentence if, 'after considering the factors set forth in section 3553(a) to the extent that they are

 applicable,' it finds 'extraordinary and compelling reasons warrant[ing] such a reduction.' 18

 U.S.C. § 3582(c)(1)(A)." United States v. Sanders, 992 F.3d 583, 587 (7th Cir. 2021) (quoting 18

 U.S.C. § 3582(c)(1)(A)). The Seventh Circuit has held that a court has broad discretion in

 determining what constitutes "extraordinary and compelling reasons" under the statute. United

 States v. Gunn, 980 F.3d 1178, 1180–81 (7th Cir. 2020). Ultimately, however, "[t]he movant bears

 the burden of establishing 'extraordinary and compelling reasons' that warrant a sentence



                                                  1
Case 2:13-cr-00003-JPH-CMM Document 88 Filed 07/26/21 Page 2 of 4 PageID #: 224




 reduction." United States v. Newton, __ F.3d __, No. 20-2893, 2021 WL 1747898, at *2 (7th Cir.

 May 4, 2021).

        Earlier in the pandemic, the Court found on several occasions that a defendant had

 established extraordinary and compelling reasons warranting release when the defendant suffered

 from conditions that the CDC recognized as increasing the risk of severe COVID-19 symptoms.

 See, e.g., United States v. Johnson, No. 1:99-cr-59-JMS-DML-06, dkt. 317 (S.D. Ind. Mar. 11,

 2021); United States v. Shivers, No. 1:15-cr-111-TWP-MJD-2, dkt. 154 (S.D. Ind. Dec. 11, 2020);

 United States v. Jansen, No. 1:08-cr-132-SEB-TAB-12, dkt. 1336 (S.D. Ind. Nov. 25, 2020);

 United States v. Uziekalla, No.3:15-cr-43-RLY-CMM-28, dkt. 1652 (S.D. Ind. Nov. 19, 2020).

 Underlying those holdings was the understanding that the virus was difficult to control in a prison

 setting, in part because no vaccine had yet been made widely available.

        The situation has now changed dramatically. Three vaccines are being widely distributed

 in the United States, including the Pfizer and Moderna vaccines. Although no vaccine is perfect,

 the CDC has recognized that mRNA vaccines like the Pfizer and Moderna vaccines are effective

 at preventing COVID-19 and that COVID-19 vaccination prevented most people from getting

 COVID-19. See https://www.cdc.gov/coronavirus/2019-ncov/vaccines/effectiveness/work.html

 (last visited July 26, 2021). The CDC also reports that the COVID-19 vaccines authorized for use

 in the United States offer protection against most variants currently spreading in the United States.

 Id. The vaccines are not 100% effective, and some vaccinated people may still get sick. Id. The

 CDC reports, however, that mRNA COVID-19 vaccines have been shown to provide protection

 against severe illness and hospitalization among people of all ages eligible to receive them,

 including people 65 years and older who are at higher risk of severe outcomes from COVID-19.

 Id.



                                                  2
Case 2:13-cr-00003-JPH-CMM Document 88 Filed 07/26/21 Page 3 of 4 PageID #: 225




        COVID-19 vaccines have been made widely available within the BOP. As of July 26, 2021,

 the BOP has administered more than 200,000 doses of the vaccine and has fully inoculated tens of

 thousands of BOP staff members and inmates. See https://www.bop.gov/coronavirus/ (last visited

 July 26, 2021). In April 2021, the BOP Director testified to the Senate Judiciary Committee that

 all BOP inmates would be provided the opportunity to be vaccinated by mid-May 2021. See

 https://www.bop.gov/resources/news/20210415_hearing.jsp (last visited July 26, 2021). And,

 indeed, more than 65% of the inmates at Defendant's facility have now been fully vaccinated. See

 https://www.bop.gov/coronavirus/ (last visited July 26, 2021) (reporting that 845 inmates at FCI

 Greenville      have       been       fully     inoculated       against      COVID-19);         see

 https://www.bop.gov/mobile/about/population_statistics.jsp (last visited July 26, 2021) (reporting

 that, as of July 15, 2021, 1231 inmates are housed at FCI Greenville, including inmates at the

 satellite camp). The BOP's efforts at controlling the virus also seem to be meeting with some

 success. As of July 26, 2021, the BOP reports that FCI Greenville has no current active cases of

 COVID-19 among inmates. See https://www.bop.gov/coronavirus/ (last visited July 26, 2021).

        Recently, the U.S. Court of Appeals for the Seventh Circuit held that COVID-19 could not

 be an extraordinary and compelling reason for release for an inmate who had declined the vaccine

 without an adequate medical justification. See United States v. Broadfield, __ F.4th __, No. 20-

 2906, 2021 WL 3076863 (7th Cir. July 21, 2021). In so holding, the court reasoned, "[F]or the

 many prisoners who seek release based on the special risks created by COVID-19 for people living

 in close quarters, vaccines offer far more relief than a judicial order. A prisoner who can show that

 he is unable to receive or benefit from a vaccine may still turn to this statute, but, for the vast

 majority of prisoners, the availability of a vaccine makes it impossible to conclude that the risk of

 COVID-19 is an 'extraordinary and compelling' reason for immediate release." Id. at *2.



                                                  3
Case 2:13-cr-00003-JPH-CMM Document 88 Filed 07/26/21 Page 4 of 4 PageID #: 226




        Given the reasoning of Broadfield and the high rate of vaccination at Defendant's facility,

 it appears to the Court that the COVID-19 pandemic no longer creates an extraordinary and

 compelling reason warranting relief under § 3582(c)(1)(A). Accordingly, within 30 days of the

 date of this Order Defendant shall show cause why the Court should not deny his motion for

 compassionate release because the COVID-19 pandemic no longer presents an extraordinary and

 compelling reason for relief. In responding, Defendant must explain: (1) whether he has received

 the COVID-19 vaccine; (2) if he has not received the COVID-19 vaccine, whether he has been

 offered the vaccine and refused it; and (3) if he has refused the COVID-19 vaccine, he must explain

 why. Any explanation of the reason Defendant refused the COVID-19 vaccine must be supported

 by admissible evidence (such as an affidavit or declaration under penalty of perjury).

        If Defendant fails to respond as required by this Order, the Court will deem his

 motion for compassionate release to be abandoned and deny it without prejudice.

 SO ORDERED.

 Date: 7/26/2021



 Distribution:

 All Electronically Registered Counsel

 Danny Hight
 Reg. No. 11861-028
 FCI Greenville
 Federal Correctional Institution
 P.O. Box 5000
 Greenville, IL 62246




                                                 4
